Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 11, 12, 14, and 20 were rejected on the ground of nonstatutory double patenting. A proper terminal disclaimer has been filed and accepted; the rejections are withdrawn.
Claims 8-10, 18, and 19 were rejected under 35 USC § 102. The claims have been canceled; the rejections are withdrawn.
Subject matter eligibility: Examiner finds that while the claims recite an abstract idea falling into the certain methods of organizing human activity grouping, the claims integrate this abstract idea into a practical application. The claims recite a user device including (1) an acoustic sensor configured to sense an ambient acoustic signal and (2) an accompanying processor which is able to analyze the signal to determine a context. The context and voice information are transmitted to a second processor to determine a voice “fingerprint” and select an appropriate advertisement for the user which is then presented via the user device. The claims integrate the abstract idea because the recited steps and hardware meaningfully limit the use of the abstract idea to a practical application of presenting a relevant advertisement and capturing a response via an acoustic sensor
Prior art: the closes prior art includes U.S. 10,614,487 (“Tushinskiy”) as used in the Non-Final Rejection (12/10/2021) and Final Rejection (04/04/2022). As amended, the claims receive the benefit of the parent’s filing date and thus Tushinskiy is no longer considered prior art. Further, Tushinskiy does not teach determining a voice fingerprint as claimed and utilizing the voice fingerprint to select an offer to send to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688